NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted June 3, 2019*
                                    Decided June 4, 2019

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 17‐3585

JEREMY L. DALE,                                   Appeal from the United States
     Plaintiff‐Appellant,                         District Court for the Southern District
                                                  of Indiana, Indianapolis Division.

      v.                                          No. 1:15‐cv‐0140‐SEB‐MPB

ANTHONY AGRESTA, et al.,                          Sarah Evans Barker,
    Defendants‐Appellees.                         Judge.

                                         ORDER

       Anthony Agresta, a Marion County, Indiana sherriff’s deputy, was transporting
prisoner Jeremy Dale in a van without seatbelts when another car rear‐ended the van.
Dale was injured in the accident and was returned to the jail for medical treatment
before being taken to a hospital. Dale sued Agresta, the Marion County Sheriff’s
Department, and the county sheriff under the Eighth Amendment, claiming that they
were deliberately indifferent to both the excessive risk of harm caused by transporting

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17‐3585                                                                         Page 2

him without a seatbelt and to his medical needs after the accident. See 42 U.S.C. § 1983.
The district court entered summary judgment for the defendants. Because Agresta is
entitled to qualified immunity for transporting Dale without a seatbelt and did not
personally prevent Dale from receiving medical care on the scene, we affirm the
judgment in his favor. And because there is no evidence of a policy or custom of not
providing seatbelts to inmates, we also affirm the entry of summary judgment for the
sheriff’s department.

       Agresta was driving Dale, unrestrained by a seatbelt or safety harness, in a
county transport van. Dale was handcuffed, and his waist and ankles were shackled.
While the van was stopped at a traffic light, a car struck it from behind. The impact
tossed Dale, and he banged his head before landing face down on the van’s floor. He
injured his back, face, and arms.

       After the accident, Agresta put the van in park, turned on the emergency
equipment, and radioed dispatch, which sent a medic. One of Agresta’s supervisors,
who had since arrived on the scene, turned away the medic and ordered Agresta to
send Dale back to the jail for a medical evaluation. According to Dale, Agresta then
leaned his body weight on Dale’s back, “jerk[ed]” him out of the van, and carried him to
a patrol car. The jail’s medical staff evaluated Dale and referred him to an offsite
hospital. Dale arrived at the hospital (this time in a vehicle with seatbelts) about one
hour after the accident. X‐rays revealed no broken bones, and medical staff gave Dale
Ibuprofen and discharged him. Dale suffered pain and was diagnosed some time later
with an injured disc in his back.

        Dale filed suit, and after screening, see 28 U.S.C. § 1915A, he proceeded on three
Eighth Amendment claims. First, he claimed that Agresta was deliberately indifferent to
his safety by failing to provide him with a seatbelt. Second, he asserted that the sheriff’s
department and the sheriff in his official capacity (functionally the same defendant,
see Katz‐Crank v. Haskett, 843 F.3d 641, 646–47 (7th Cir. 2016)) maintained a policy or
practice of transporting prisoners in vans without seatbelts. See Monell v. Depʹt of Soc.
Servs. of City of New York, 436 U.S. 658, 690–91 (1978). (At summary judgment, he also
argued that they inadequately trained the deputies to use seatbelts.) Third, Dale
claimed that Agresta recklessly denied him medical care after the accident.

        The district court granted the defendants’ motion for summary judgment. The
court ruled first that Agresta did not act with deliberate indifference as a matter of law
because, without more, failing to secure a prisoner with a seatbelt “does not represent a
total lack of concern.” Moreover, the court continued, a jury could not find that the
No. 17‐3585                                                                          Page 3

one‐hour delay in treatment caused Dale harm. It then determined that the Monell claim
against the sheriff’s department failed because Dale did not show an underlying Eighth
Amendment violation. Finally, the court declined to assess Dale’s claim of inadequate
training because it was outside of the complaint’s scope.

       We review the district court’s entry of summary judgment de novo, drawing all
reasonable inferences in Dale’s favor. See Giles v. Godinez, 914 F.3d 1040, 1048 (7th Cir.
2019). We will affirm if there is no genuine issue of material fact and may do so on any
basis presented in the record. See Figgs v. Dawson, 829 F.3d 895, 902 (7th Cir. 2016).

       On appeal, Dale argues first that Agresta’s failure to provide him with a seatbelt
constitutes deliberate indifference because it created an excessive risk of, and
manifested in, a serious injury. Agresta responds (as he did when moving for summary
judgment) that Dale had no right to a seatbelt under the Eighth Amendment, and that,
alternatively, he is entitled to qualified immunity. Qualified immunity shields
government officials from lawsuits for damages unless they violate a clearly established
and specific constitutional right. See Taylor v. Barkes, 135 S. Ct. 2042, 2045 (2015).

       We agree with the district court that Agresta is entitled to qualified immunity
because Dale did not have a clearly established right to a seatbelt. True, the Eighth
Amendment protects inmates from prison officials knowing of and disregarding
excessive risks of future harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Helling v.
McKinney, 509 U.S. 25, 33 (1993). But that principle is too general to defeat qualified
immunity. See City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019) (discussing “right to
be free of excessive force”). Neither the Supreme Court nor this court has ruled that
transporting an inmate without a seatbelt creates an intolerable risk of harm. Indeed,
when an arrestee who was unbuckled and escaped from the back seat of a squad car
caused the accident that led to his death, we concluded that the failure to seatbelt him
was, at most, negligent. See Proffitt v. Ridgway, 279 F.3d 503, 507 (7th Cir. 2002).

       Moreover, other circuits have concluded that, without reckless driving or other
exacerbating circumstances, failing to seat‐belt a shackled inmate does not pose a
substantial risk of serious harm. See Jabbar v. Fischer, 683 F.3d 54, 57–58 (2d Cir. 2012);
Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 906–07 (8th Cir. 1999); see also
Thompson v. Commonwealth of Virginia, 878 F.3d 89, 105 (4th Cir. 2017) (collecting cases).
Dale lacks evidence that Agresta did anything to increase the risk of harm beyond
transporting him in a van without seatbelts. Because we conclude that Dale did not
have a clearly established right to a seatbelt, we need not consider whether Agresta
violated that right. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).
No. 17‐3585                                                                            Page 4

        Dale adds that Agresta recklessly increased Dale’s risk of harm after the
accident by declining help from a medical professional, removing him from the van,
and failing to take him immediately to a hospital. But a jury could not find as much.
Dale needed evidence that Agresta personally put him in harm’s way. See Palmer v.
Marion Cty., 327 F.3d 588, 593–94 (7th Cir. 2003). The record, however, shows that after
the accident, Agresta put the van in park, activated the emergency equipment, and
radioed for help, bringing a medic to the area. A supervising deputy—not Agresta—
declined the medic’s assistance and ordered that Dale be transported back to the jail,
rather than to a hospital. And though it might have been advisable to allow a medical
professional to remove Dale from the van to another vehicle, Dale lacks any medical
evidence that Agresta endangered him or caused harm by doing it himself.

        Dale next argues that a jury could find in his favor on his Monell claim against
the sheriff’s department. We disagree. The department may be liable under § 1983 if its
official policy or custom violates a plaintiff’s constitutional rights. See Monell, 436 U.S.
at 690–91; Katz‐Crank, 843 F.3d at 647. Even if we assumed that the lack of seatbelt
violated Dale’s Eighth Amendment rights, Dale has not produced evidence that the
sheriff’s department did not provide seatbelts as a matter of policy. (Rather, Dale notes
that the department’s applicable policy requires deputies to exercise “due regard” for
safe driving practices and to transport people only in vehicles that are “properly
equipped and in functioning and safe condition.”) One instance of negligence does not
establish that a practice is so widespread and well‐settled that it can properly be called a
custom. See Wragg v. Vill. of Thornton, 604 F.3d 464, 468 (7th Cir. 2010). Thus, the fact that
Dale once rode in a van without seatbelts, especially given that he was transported with
a seatbelt on other occasions, is not enough to withstand summary judgment.

        Finally, Dale asserts that a jury could conclude that the sheriff’s department did
not adequately train its deputies. Although inadequate training can be the basis for an
Eighth Amendment claim, see City of Canton v. Harris, 489 U.S. 378, 387 (1989), the
district court did not abuse its discretion by declining to consider a claim based on
allegations that Dale did not include in the complaint. See Chessie Logistics Co. v. Krinos
Holdings, Inc., 867 F.3d 852, 860 (7th Cir. 2017); Hancock v. Potter, 531 F.3d 474, 480
(7th Cir. 2008). And even if Dale had preserved the claim, he only speculates that
Agresta was inadequately trained to safely transport prisoners, and that is not enough
to take the matter to trial. See Lapre v. City of Chicago, 911 F.3d 424, 435 (7th Cir. 2018).

       The judgment of the district court is AFFIRMED.